                                                                                  J S -6
 1   WILLIAM M. SHERNOFF (SBN 38856)
     wshernoff@shernoff.com
 2   SAMUEL L. BRUCHEY (SBN 271995)
 3   sbruchey@shernoff.com
     SHERNOFF BIDART ECHEVERRIA LLP
 4   600 South Indian Hill Boulevard
 5   Claremont, California 91711
     Telephone: (310) 246-0503
 6   Fax: (310) 246-03803
 7   Attorneys for Plaintiff Arsen Chaklasyan

 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11
       ARSEN CHAKLASYAN,                           Case No.: CV 18-669-GW-PLAx
12

13
                 Plaintiff,                        ORDER FOR DISMISSAL OF
                                                   ENTIRE ACTION WITH
14        vs.                                      PREJUDICE
15
       MASS MUTUAL LIFE
16     INSURANCE COMPANY; and                      Case Filed: December 19, 2017
17
       DOES 1 through 50 inclusive,

18               Defendants.
19

20

21

22

23

24

25

26

27

28

                                             -1-
                JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1           Upon consideration of the Parties’ Stipulation, and good cause appearing,
 2   IT IS HEREBY ORDERED that this action is dismissed in its entirety with
 3   prejudice as to all parties. Each party is to bear his or its own attorneys’ fees and
 4   costs
 5           IT IS SO ORDERED.

 6
     Dated: October 30, 2018
 7
                                               Honorable George H. Wu
 8
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -2-
                  JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
